DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on March 15, 2022, Applicant amended claims 21, 22, 24-29, 31-35, and 37-42.
Applicant cancelled claims 23, 30, and 36.
Applicant added new claims 43 and 44.
In the non-final rejection of September 22, 2021, Examiner noted that the disclosure of the prior-filed application, Application No. 16/451,123, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one claims 21-23, 25, 29, 30, 35-37, and 42. Applicant amended claims 22 and 42, cancelled claims 23, 30, and 36, and argued: Applicant respectfully transverses this issue and incorporates by reference the discussion from section 5 infra (written description) herein (Remarks, page 11). Examiner disagrees and maintains the concern for claims 21, 25, 29, 35, and 37 for the same reasons as provided below with respect to the maintenance of the 35 USC 112(a) rejections of claims 21, 25, 29, 35, and 37.
Examiner noted that the information disclosure statement filed April 15, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because: an English translation of CN 201727817 has not been provided in the application file for understanding of CN 201727817. And Examiner noted that the information disclosure statement filed April 15, 2020, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: the citation for Written Opinion for PCT/US2019/038934 is missing a date, and the citation for PCT International Search Report for PCT/US2019/038934 is missing a date. Applicant argued: The instant application (App No. 16/735,413) is a divisional application of prior Application No. 16/451,123. The same IDS materials at issue here were filed andAppl. No. 16/735,413.Amdt. dated March 15, 2022.Reply to Office Action of September 22, 2021. fully considered in the prior parent application (16/451,123). Accordingly, the prior art of record in parent Application No. 16/451,123 is also of record in the instant application (App. No. 16/735,413) already and does not have to be refiled "unless the applicant desires the information to be printed on the patent issuing form the continuing application." MPEP 609.02. Here, Applicant's refiling of the IDS was for the sole purpose of publication because it does not add to the scope or content of the prior art already before the Office (Remarks, pages 11-12). Examiner disagrees. First, CN 201727817 (with English translation) was not cited in an information disclosure statement or provided as documents in the prior Application No. 16/451,123. Second, for the citations in the information disclosure statement for Written Opinion for PCT/US2019/038934 and PCT International Search Report for PCT/US2019/038934, dates are missing. Concern is maintained.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 23-28 and 30-42. Applicant cancelled claims 23, 30, and 36, and amended claims 24-28, 31-35, and 37-42. Objection is withdrawn.
Examiner rejected claims 21-42 under 35 U.S.C. 112(a). Applicant amended claims 22 and 42, and cancelled claims 23, 30, and 36. Rejection of claims 22, 42, 23, 30, and 36 is withdrawn. Applicant argued claims 21, 25, 29, 35, and 37:
In regards to the rejection of claim 21, Applicant argued: A person of ordinary skill in the art would understand that support for 23. Appl. No. 16/735,413.Amdt. dated March 15, 2022.Reply to Office Action of September 22, 2021.”the second pressure is greater than the firs pressure” wording exists in paragraphs 21, 51, 56, 65, 67 and 68 of the specification (Remarks, pages 12-13). Examiner disagrees. Paragraphs 21, 51, 56, 65, 67 and 68 of the Specification do not describe “the second pressure is greater than the first pressure”. Rejection is maintained.
In regards to the rejection of claim 25, Applicant argued: A person of ordinary skill in the art would understand that support for this wording exists in paragraphs 21, 51, 56, 65, 67 and 68 of the specification (Remarks, page 13). Examiner disagrees. Paragraphs 21, 51, 56, 65, 67 and 68 of the Specification do not describe “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure is asserted on the bottom side of the diaphragm “that is greater than the first pressure” on the top side of the diaphragm. Rejection is maintained.
In regards to the rejection of claim 29, Applicant argued: A person of ordinary skill in the art would understand that support for “the second pressure is greater than the firs pressure” wording exists in paragraphs 21, 51, 56, 65, 67 and 68 of the specification. Examiner disagrees. Paragraphs 21, 51, 56, 65, 67 and 68 of the Specification do not describe “the second pressure is greater than the first pressure”. Rejection is maintained.
In regards to the rejection of claim 35, Applicant argued: A person of ordinary skill in the art would understand that support for “the second pressure is greater than the firs pressure” wording exists in paragraphs 21, 51, 56, 65, 67 and 68 of the specification (Remarks, page 14). Examiner disagrees. Paragraphs 21, 51, 56, 65, 67 and 68 of the Specification do not describe “the second pressure is greater than the first pressure”. Rejection is maintained.
In regards to the rejection of claim 37, Applicant argued: A person of ordinary skill in the art would understand that support for “the second pressure is greater than the firs pressure” wording exists in paragraphs 21, 51, 56, 65, 67 and 68 of the specification (Remarks, page 14). Examiner disagrees. Paragraphs 21, 51, 56, 65, 67 and 68 of the Specification do not describe “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure asserted on the bottom side of the diaphragm “is greater than the first pressure” asserted on the top side of the diaphragm. Rejection is maintained.
Examiner rejected claims 22, 23, 29-34, 36, 39, and 40 under 35 U.S.C. 112(b). Applicant amended claims 22, 29, and 39, and cancelled claims 23, 30, and 36. Rejection is withdrawn.
Currently, claims 21, 22, 24-29, 31-35, and 37-44 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/451,123, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 21, line 11: “the second pressure is greater than the first pressure”; 
Claim 25, lines 2-4: “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure is asserted on the bottom side of the diaphragm “that is greater than the first pressure” on the top side of the diaphragm
Claim 29, line 13: “the second pressure is greater than the first pressure”
Claim 35, line 15: “the second pressure is greater than the first pressure” 
Claim 37, lines 2-4: “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure asserted on the bottom side of the diaphragm “is greater than the first pressure” asserted on the top side of the diaphragm

Information Disclosure Statement
The information disclosure statement filed April 15, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
An English translation of CN 201727817 has not been provided in the application file for understanding of CN 201727817

The information disclosure statement filed April 15, 2020, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The citation for Written Opinion for PCT/US2019/038934 is missing a date
The citation for PCT International Search Report for PCT/US2019/038934 is missing a date
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 29 is objected to because of the following informalities:  
	In regards to claim 29, line 3, “a filer” should be changed to “a filter”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24-29, 31-35, and 37-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 21, lines 1-3 recite: An input device for use with a sino-nasal treatment device comprising: a housing “with a grinding chamber with a filter”; however, such is new matter not described in the Specification. Input device 170 has a housing (labeled in Figure 2 below); however, grinding chamber 125 and filter 135 are not part of said housing. Grinding chamber 125 and filter 135 are part of housing 120; however, housing 120 is not part of input device 170. Claims 22, 24-28, and 43 are rejected by virtue of being dependent upon claim 21.

    PNG
    media_image1.png
    827
    509
    media_image1.png
    Greyscale

	In regards to claim 21, lines 1-5 recite: An input device for use with a sino-nasal treatment device comprising: a housing… “wherein the housing is adapted to removably attach to the input device with a tube having a first end and a second end connected to the input device”; however, such is new matter not described in the Specification. Input device 170 has a housing (labeled in Figure 2 above) and a tube 175; however, the Specification does not describe “wherein the housing is adapted to removably attach to the input device with a tube having a first end and a second end connected to the input device”, as the housing and the tube are already parts of the input device. Claims 22, 24-28, and 43 are rejected by virtue of being dependent upon claim 21.
	In regards to claim 21, line 11, recites: “the second pressure is greater than the first pressure”; however, such is new matter not described in the original Specification of Application No. 16/451,123. Claims 22, 24-28, and 43 are rejected by virtue of being dependent upon claim 21.
	In regards to claim 25, lines 2-4 recites: “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure is asserted on the bottom side of the diaphragm “that is greater than the first pressure” on the top side of the diaphragm; however, such is new matter not described in the original Specification of Application No. 16/451,123.
	In regards to claim 29, lines 1-3 recite: An input apparatus for use with a sino-nasal treatment device comprising: a housing “with a grinding chamber with a filer”; however, such is new matter not described in the Specification. Input apparatus 170 has a housing (labeled in Figure 2 above); however, grinding chamber 125 and filter 135 are not part of said housing. Grinding chamber 125 and filter 135 are part of housing 120; however, housing 120 is not part of input apparatus 170. Claims 31-34 and 44 are rejected by virtue of being dependent upon claim 29.
	In regards to claim 29, lines 5-6 recite: the input apparatus… having a tube with a  first end and “a second end that is connected to the input apparatus”; however, such is new matter not described in the Specification. Claims 31-34 and 44 are rejected by virtue of being dependent upon claim 29.
	In regards to claim 29, line 13, recites: “the second pressure is greater than the first pressure”; however, such is new matter not described in the original Specification of Application No. 16/451,123. Claims 31-34 and 44 are rejected by virtue of being dependent upon claim 29.
	In regards to claim 35, lines 1-4 recite: An input apparatus for use with a sino-nasal treatment device comprising: a housing “with a grinding chamber with a filter adapted to removably attach to the input apparatus and attach to the sino-nasal treatment device”; however, such is new matter not described in the Specification. Input apparatus 170 has a housing (labeled in Figure 2 above); however, grinding chamber 125 and filter 135 are not part of said housing. Grinding chamber 125 and filter 135 are part of housing 120; however, housing 120 is not part of input apparatus 170. Claims 37-42 are rejected by virtue of being dependent upon claim 35.
	In regards to claim 35, lines 4-5 recite: wherein the housing has an L-connector with “a first end attached to the input apparatus”; however, such is new matter not described in the Specification. Claims 37-42 are rejected by virtue of being dependent upon claim 35.
	In regards to claim 35, lines 9-10 recite: a diaphragm is interposed at “the first end of the L-connector connected to the input apparatus”; however, such is new matter not described in the Specification. Claims 37-42 are rejected by virtue of being dependent upon claim 35.
	In regards to claim 35, line 15, recites: “the second pressure is greater than the first pressure”; however, such is new matter not described in the original Specification of Application No. 16/451,123. Claims 37-42 are rejected by virtue of being dependent upon claim 35.
	In regards to claim 37, lines 2-4 recites: “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure asserted on the bottom side of the diaphragm “is greater than the first pressure” asserted on the top side of the diaphragm; however, such is new matter not described in the original Specification of Application No. 16/451,123.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24-29, 31-35, and 37-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 21, lines 1-5 recite: “An input device for use with a sino-nasal treatment device comprising: a housing… wherein the housing is adapted to removably attach to the input device with a tube having a first end and a second end connected to the input device”. It is unclear how the housing (labeled in Figure 2 above) can be a component of the input device 170 and also removably attach to the input device. And it unclear how the tube 175 can be a component of the input device 170 (as shown in Figure 2) and also connect to the input device. Claims 22, 24-28, and 43 are rejected by virtue of being dependent upon claim 21.
	In regards to claim 29, lines 1-5 recites: “An input apparatus for use with a sino-nasal treatment device comprising: a housing with a grinding chamber… the input apparatus adapted to removably connect to the grinding chamber”. It is unclear how the input apparatus can have the grinding chamber as a component thereof and also removably connect to the grinding chamber. Claims 31-34 and 44 are rejected by virtue of being dependent upon claim 29.
	In regards to claim 29, lines 5-6 recite: “the input apparatus… having a tube with a  first end and a second end that is connected to the input apparatus”. It is unclear how the input apparatus can have the tube as a component thereof and also have the tube connect to the input apparatus. Claims 31-34 and 44 are rejected by virtue of being dependent upon claim 29.
	In regards to claim 35, lines 1-4 recite: “An input apparatus for use with a sino-nasal treatment device comprising: a housing with a grinding chamber with a filter adapted to removably attach to the input apparatus and attach to the sino-nasal treatment device”. First, is unclear how the filter can be claimed as a component of the input apparatus and also removably attach to the input apparatus. Second, filter 135 is understood to be part of housing 120 (Figure 5a), which is part of sino-nasal treatment device 100 (Figure 1); thus, it is unclear how the filter can be part of the sino-nasal treatment device and also attach to the sino-nasal treatment device. Claims 37-42 are rejected by virtue of being dependent upon claim 35.
	In regards to claim 35, lines 1-5 recite: “An input apparatus for use with a sino-nasal treatment device comprising: a housing… wherein the housing has an L-connector with a first end attached to the input apparatus”. It is unclear how the L-connector can be part of the housing, which is part of the input apparatus (thus the L-connector is part of the input apparatus), and also have the L-connector attach to the input apparatus. Claims 37-42 are rejected by virtue of being dependent upon claim 35.
	In regards to claim 35, lines 1-10 recite: “An input apparatus for use with a sino-nasal treatment device comprising: a housing… wherein the housing has an L-connector… a diaphragm is interposed at “the first end of the L-connector connected to the input apparatus”. It is unclear how the L-connector can be part of the housing, which is part of the input apparatus (thus the L-connector is part of the input apparatus), and also have the L-connector connect to the input apparatus. Claims 37-42 are rejected by virtue of being dependent upon claim 35.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 25, 27-29, 32, 33, 35, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djupesland et al (US 8,590,530).
	In regards to claim 21, Djupesland et al teaches an input device (Figures 1(a)-1(f), housing 15, inner surface of air chamber 78, temperature regulator 79 could be provided by a filter element, outer surface of air chamber 78, flap member 27) for use with a sino-nasal treatment device comprising: 
a housing (housing 15) with a grinding chamber (inner surface of air chamber 78)(the claimed “grinding chamber” is understood as a chamber in which grinding is capable of occurring, wherein the claimed “grinding” does not impart a particular structure. Thus, the inner surface of air chamber 78, of Djupesland et al, is understood as a chamber in which grinding is capable of occurring, thus meeting the claim limitation of “a grinding chamber”) with a filter (temperature regulator 79 could be provided by a filter element) wherein the housing is adapted to removably attach to the input device with a tube (outer surface of air chamber 78) having a first end and a second end connected to the input device wherein a diaphragm (flap member 27) is interposed at the second end of the tube (Figures 1(a)-1(d))
the diaphragm has a top side proximate the housing and a bottom side proximate the tube (Figures 1(a)-1(d))
wherein the diaphragm has a first closed position that prevents flow through the tube when a first pressure is asserted on the top side of the diaphragm (Figures 1(a)-1(d)) and a second open position that   permits flow through the tube when a second pressure is asserted on the bottom side of the diaphragm (Figures 1(e)) and the second pressure is greater than the first pressure (column 6, lines 37-42)
	In regards to claim 22, Djupesland et al teaches wherein the first end of the tube frictionally connects to a mouth piece (mouthpiece 77) (column 5, lines 24-26)(Figures 1(a)-1(f)).  
	In regards to claim 25, Djupesland et al teaches wherein the diaphragm is biased to the first closed position (column 4, lines 12-17) and only moves to the second open position when the second pressure is asserted on the bottom side of the diaphragm that is greater than the first pressure on the top side of the diaphragm (column 6, lines 37-42).
	In regards to claim 27, Djupesland et al teaches wherein the second pressure is a pressure of air in the tube (column 5, lines 21-27).  
	In regards to claim 28, Djupesland et al teaches wherein the second pressure is caused by a user exhaling into the first end of the tube (column 5, lines 21-27).
	In regards to claim 29, Djupesland et al teaches an input apparatus (Figures 1(a)-1(f), housing 15, inner surface of air chamber 78, temperature regulator 79 could be provided by a filter element, outer surface of air chamber 78, flap member 27) for use with a sino-nasal treatment device comprising: 
a housing (housing 15) with a grinding chamber (inner surface of air chamber 78)(the claimed “grinding chamber” is understood as a chamber in which grinding is capable of occurring, wherein the claimed “grinding” does not impart a particular structure. Thus, the inner surface of air chamber 78, of Djupesland et al, is understood as a chamber in which grinding is capable of occurring, thus meeting the claim limitation of “a grinding chamber”) with a filer (temperature regulator 79 could be provided by a filter element) wherein the housing is adapted to attach to the sino-nasal treatment device (Figures 1(a)-1(d))
the input apparatus adapted to removably connect to the grinding chamber (Figures 1(a)-1(d)) and having a tube (outer surface of air chamber 78) with a first end and a second end that is connected to the input apparatus wherein a diaphragm (flap member 27) is interposed at the second end of the tube (Figures 1(a)-1(d))
the diaphragm has a top side opposite the tube and a bottom side proximate the tube (Figures 1(a)-1(d))
wherein the diaphragm has a first closed position that prevents flow through the tube when a first pressure is asserted on the top side of the diaphragm (Figures 1(a)-1(d)) and a second open position that permits flow through the tube when a second pressure is asserted on the bottom side of the diaphragm (Figures 1(e)) and the second pressure is greater than the first pressure (column 6, lines 37-42)
	In regards to claim 32, Djupesland et al teaches wherein the second pressure is a pressure of air in the tube (column 5, lines 21-27).  
	In regards to claim 33, Djupesland et al teaches wherein the second pressure is caused by a user exhaling into the first end of the tube (column 5, lines 21-27).
In regards to claim 35, Djupesland et al teaches an input apparatus (Figures 1(a)-1(f), housing 15, inner surface of air chamber 78, temperature regulator 79 could be provided by a filter element, outer surface of air chamber 78, mouthpiece 77, flap member 27) for use with a sino-nasal treatment device comprising: 
a housing (housing 15) with a grinding chamber (inner surface of air chamber 78)(the claimed “grinding chamber” is understood as a chamber in which grinding is capable of occurring, wherein the claimed “grinding” does not impart a particular structure. Thus, the inner surface of air chamber 78, of Djupesland et al, is understood as a chamber in which grinding is capable of occurring, thus meeting the claim limitation of “a grinding chamber”) with a filter (temperature regulator 79 could be provided by a filter element) adapted to removably attach to the input apparatus and attach to the sino-nasal treatment device (Figures 1(a)-1(d)), wherein the housing has an L-connector (outer surface of air chamber 78) with a first end attached to the input apparatus and a second end attached to a tube (mouthpiece 77)
wherein the tube has a first end and a second end that is connected to the second end of the L-connector (Figures 1(a)-1(f))
a diaphragm (flap member 27) is interposed at the first end of the L-connector connected to the input apparatus wherein the diaphragm has a bottom side proximate the L-connector and a top side opposite the bottom side (Figures 1(a)-1(d))
wherein the diaphragm has a first closed position that prevents flow through the L-connector when a first pressure is asserted on the top side of the diaphragm (Figures 1(a)-1(d)) and a second open position that permits flow through the L-connector when a second pressure is asserted on the bottom side of the diaphragm (Figures 1(e)) and the second pressure is greater than the first pressure (column 6, lines 37-42)
	In regards to claim 37, Djupesland et al teaches wherein the diaphragm is biased to the first closed position (column 4, lines 12-17) and only moves to the second open position when the second pressure asserted on the bottom side of the diaphragm is greater than the first pressure asserted on the top side of the diaphragm (column 6, lines 37-42).
	In regards to claim 39, Djupesland et al teaches wherein the second pressure is a pressure of air in the L-connector (column 5, lines 21-27).  
	In regards to claim 40, Djupesland et al teaches wherein the second pressure is caused by a user exhaling into the first end of the tube (column 5, lines 21-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland et al (US 8,590,530), as applied to claims 21, 29, and 35 above, and further in view of Gerber (US 2016/0263307).
	In regards to claim 24, Djupesland et al teaches wherein the housing is adapted to connect to the sino-nasal treatment device (Figures 1(a)-1(f)); however, Djupesland et al is silent about the connection being threadingly. Gerber teaches an input device (Figures 1-9, cap part 24, mouthpiece 44, valve member 36) for use with a sino-nasal treatment device, wherein a housing (cap part 24) is adapted to threadingly connect (screw-in connection 21) to the sino-nasal treatment device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the device of Djupesland et al, to be adapted to threadingly connect to the sino-nasal treatment device, as taught by Gerber, as such allows a very simple and separable connection, without damaging the sino-nasal treatment device or the housing in the process, and will allow the sino-nasal treatment device to be refilled without problems (paragraph [0016]). 
	In regards to claim 34, Djupesland et al teaches wherein the housing is adapted to connect to the sino-nasal treatment device (Figures 1(a)-1(f)); however, Djupesland et al is silent about the connection being threadingly. Gerber teaches an input apparatus (Figures 1-9, cap part 24, mouthpiece 44, valve member 36) for use with a sino-nasal treatment device, wherein a housing (cap part 24) is adapted to threadingly connect (screw-in connection 21) to the sino-nasal treatment device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the apparatus of Djupesland et al, to be adapted to threadingly connect to the sino-nasal treatment device, as taught by Gerber, as such allows a very simple and separable connection, without damaging the sino-nasal treatment device or the housing in the process, and will allow the sino-nasal treatment device to be refilled without problems (paragraph [0016]). 
	In regards to claim 41, Djupesland et al teaches wherein the housing is adapted to connect to the sino-nasal treatment device (Figures 1(a)-1(f)); however, Djupesland et al is silent about the connection being threadingly. Gerber teaches an input apparatus (Figures 1-9, cap part 24, mouthpiece 44, valve member 36) for use with a sino-nasal treatment device, wherein a housing (cap part 24) is adapted to threadingly connect (screw-in connection 21) to the sino-nasal treatment device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the apparatus of Djupesland et al, to be adapted to threadingly connect to the sino-nasal treatment device, as taught by Gerber, as such allows a very simple and separable connection, without damaging the sino-nasal treatment device or the housing in the process, and will allow the sino-nasal treatment device to be refilled without problems (paragraph [0016]). 

Claims 26, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland et al (US 8,590,530), as applied to claims 21, 29, and 35 above, and further in view of Gerber (US 2016/0263307) and Djupesland (US 2011/0318345).
	In regards to claim 26, Djupesland et al (US 8,590,530) does not teach wherein the first pressure is a weight of water in the sino-nasal treatment device, as Djupesland et al (US 8,590,530) teaches wherein the first pressure is provided by a resilient element 29, here a spring (column 4, lines 12-17). Gerber teaches an input device (Figures 1-9, cap part 24, mouthpiece 44, valve member 36) for use with a sino-nasal treatment device, wherein a first pressure is a weight of irrigation liquid in the sino-nasal treatment device (hydrostatic pressure of the irrigation liquid 14) (paragraph [0076]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first pressure, of the device of Djupesland et al (US 8,590,530), to be a weight of irrigation liquid in the sino-nasal treatment device, as taught by Gerber, as an obvious matter of design choice arriving at the same end result of acting on the diaphragm so no weight can reach a channel of the tube from the sino-nasal treatment device (paragraph [0076]). However, Gerber is silent about whether the weight of irrigation liquid is water. Djupesland (US 2011/0318345) teaches an input device (Figures 35-39, housing 75, mouthpiece 79, arm 115) for use with a sino-nasal treatment device, wherein an irrigation liquid is water (saline solution – wherein saline solution is known to contain water) (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of irrigation liquid, of the modified device of Djupesland et al (US 8,590,530) and Gerber, to be water, as taught by Djupesland (US 2011/0318345), as such is commonly practiced in the irrigation of the nasal mucosa to remove particles and secretions, as well as to improve the mucociliary activity of the nasal mucosa (paragraph [0010]).  
	In regards to claim 31, Djupesland et al (US 8,590,530) does not teach wherein the first pressure is a weight of water in the sino-nasal treatment device, as Djupesland et al (US 8,590,530) teaches wherein the first pressure is provided by a resilient element 29, here a spring (column 4, lines 12-17). Gerber teaches an input apparatus (Figures 1-9, cap part 24, mouthpiece 44, valve member 36) for use with a sino-nasal treatment device, wherein a first pressure is a weight of irrigation liquid in the sino-nasal treatment device (hydrostatic pressure of the irrigation liquid 14) (paragraph [0076]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first pressure, of the apparatus of Djupesland et al (US 8,590,530), to be a weight of irrigation liquid in the sino-nasal treatment device, as taught by Gerber, as an obvious matter of design choice arriving at the same end result of acting on the diaphragm so no weight can reach a channel of the tube from the sino-nasal treatment device (paragraph [0076]). However, Gerber is silent about whether the weight of irrigation liquid is water. Djupesland (US 2011/0318345) teaches an input apparatus (Figures 35-39, housing 75, mouthpiece 79, arm 115) for use with a sino-nasal treatment device, wherein an irrigation liquid is water (saline solution – wherein saline solution is known to contain water) (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of irrigation liquid, of the modified apparatus of Djupesland et al (US 8,590,530) and Gerber, to be water, as taught by Djupesland (US 2011/0318345), as such is commonly practiced in the irrigation of the nasal mucosa to remove particles and secretions, as well as to improve the mucociliary activity of the nasal mucosa (paragraph [0010]).  
	In regards to claim 38, Djupesland et al (US 8,590,530) does not teach wherein the first pressure is a weight of water in the sino-nasal treatment device, as Djupesland et al (US 8,590,530) teaches wherein the first pressure is provided by a resilient element 29, here a spring (column 4, lines 12-17). Gerber teaches an input apparatus (Figures 1-9, cap part 24, mouthpiece 44, valve member 36) for use with a sino-nasal treatment device, wherein a first pressure is a weight of irrigation liquid in the sino-nasal treatment device (hydrostatic pressure of the irrigation liquid 14) (paragraph [0076]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first pressure, of the apparatus of Djupesland et al (US 8,590,530), to be a weight of irrigation liquid in the sino-nasal treatment device, as taught by Gerber, as an obvious matter of design choice arriving at the same end result of acting on the diaphragm so no weight can reach a channel of the L-connector/tube from the sino-nasal treatment device (paragraph [0076]). However, Gerber is silent about whether the weight of irrigation liquid is water. Djupesland (US 2011/0318345) teaches an input apparatus (Figures 35-39, housing 75, mouthpiece 79, arm 115) for use with a sino-nasal treatment device, wherein an irrigation liquid is water (saline solution – wherein saline solution is known to contain water) (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of irrigation liquid, of the modified apparatus of Djupesland et al (US 8,590,530) and Gerber, to be water, as taught by Djupesland (US 2011/0318345), as such is commonly practiced in the irrigation of the nasal mucosa to remove particles and secretions, as well as to improve the mucociliary activity of the nasal mucosa (paragraph [0010]).  

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Djupesland et al (US 8,590,530), as applied to claim 35 above.
	In regards to claim 42, Djupesland et al (Figures 1(a)-1(f)) teaches wherein the tube 77 is a mouth piece; thus, Djupesland et al (Figures 1(a)-1(f)) does not teach wherein the first end of the tube is frictionally connected to a mouth piece, which is understood to mean that the tube and the mouth piece are separate pieces. Djupesland et al teaches another embodiment of an input apparatus (Figures 4(a)-4(f)) for use with a sino-nasal treatment device wherein a first end of a tube (valve unit 251) is frictionally connected to a mouth piece (mouthpiece 249). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of the tube, of the apparatus of Djupesland et al (Figures 1(a)-1(f)), to be frictionally connected to the mouth piece, such that the tube and the mouth piece would be separate pieces, as taught by Djupesland et al (Figures 4(a)-4(f)), as such will allow for removal and disposal of the mouth piece after a single use and then replacement of the used mouth piece with a new mouth piece on the reusable tube to prevent contamination to a new user/patient, or will allow for removal and cleaning of the mouth piece after use by a user/patient and then replacement of the cleaned mouth piece onto the tube to prevent contamination to a new user/patient.

Response to Amendment
The amendment to the claims filed on March 15, 2022, does not comply with the requirements of 37 CFR 1.121(c) because claims 23, 30, and 36 despite being cancelled, have been provided with claim text. No claim text shall be presented for any claim in the claim listing with the status of “canceled”. Applicant is requested to present claims 23, 30, and 36 with no claim text.
	Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Response to Arguments
Applicant's arguments filed March 15, 2022, have been fully considered but they are not persuasive:
	In regards to claim 21, Applicant argued: Independent Claim 21 is drawn to an input device having "a housing with a grinding chamber with a filter wherein the housing is adapted to removably attach to the input device with a tube having a first end and a second end connected to the input device wherein a diaphragm is interposed at the second end of the tube". The '530 patent does not disclose a grinding chamber with a filter and it does not disclose an input device that is removably attached to the grinding chamber of a housing. Claim 21 therefore defines patentable subject matter over the '530 Patent. Claim 21, and claims 22-28 which depend thereon, should therefore be allowed (Remarks, page 16). Examiner disagrees. Djupesland et al teaches a grinding chamber (inner surface of air chamber 78)(the claimed “grinding chamber” is understood as a chamber in which grinding is capable of occurring, wherein the claimed “grinding” does not impart a particular structure. Thus, the inner surface of air chamber 78, of Djupesland et al, is understood as a chamber in which grinding is capable of occurring, thus meeting the claim limitation of “a grinding chamber”) with a filter (temperature regulator 79 could be provided by a filter element). And Djupesland et teaches wherein the housing (housing 15) is adapted to removably attach to the input device (housing 15, inner surface of air chamber 78, temperature regulator 79 could be provided by a filter element, outer surface of air chamber 78, flap member 27) (Figures 1(a)-1(d)).
	In regards to claim 29, Applicant argued: Independent Claim 29 is drawn to an input apparatus having "a housing with a grinding chamber with a filer wherein the housing is adapted to attach to the sino-nasal treatment device, the input apparatus adapted to removably connect to the grinding chamber and having a tube with a first end and a second end that is connected to the input apparatus wherein a diaphragm is interposed at the second end of the tube." The '530 patent does not disclose a grinding chamber with a filter and it does not disclose an input device that is removably attached to the grinding chamber of a housing. Claim 29 therefore defines patentable subject matter over the '530 Patent. Claim 29, and claims 30-34 which depend thereon, should therefore be allowed (Remarks, page 16). Examiner disagrees. Djupesland et al teaches a grinding chamber (inner surface of air chamber 78)(the claimed “grinding chamber” is understood as a chamber in which grinding is capable of occurring, wherein the claimed “grinding” does not impart a particular structure. Thus, the inner surface of air chamber 78, of Djupesland et al, is understood as a chamber in which grinding is capable of occurring, thus meeting the claim limitation of “a grinding chamber”) with a filer (temperature regulator 79 could be provided by a filter element). And Djupesland et al teaches the input apparatus (housing 15, inner surface of air chamber 78, temperature regulator 79 could be provided by a filter element, outer surface of air chamber 78, flap member 27) adapted to removably connect to the grinding chamber (Figures 1(a)-1(d)).
	In regards to claim 35, Applicant argued: Independent Claim 35 is drawn to an input apparatus having "a housing with a grinding chamber with a filter adapted to removably attach to the input apparatus and attach to the sino-nasal treatment device, wherein the housing has an L- connector with a first end attached to the input apparatus and a second end attached to a tube." The '530 patent does not disclose a grinding chamber with a filter and it does not disclose an input device that is removably attached to the grinding chamber of a housing. Claim 35 therefore defines patentable subject matter over the '530 Patent. Claim 35, and claims 36-42 which depend thereon, should therefore be allowed (Remarks, page 17). Examiner disagrees. Djupesland et al teaches a grinding chamber (inner surface of air chamber 78)(the claimed “grinding chamber” is understood as a chamber in which grinding is capable of occurring, wherein the claimed “grinding” does not impart a particular structure. Thus, the inner surface of air chamber 78, of Djupesland et al, is understood as a chamber in which grinding is capable of occurring, thus meeting the claim limitation of “a grinding chamber”) with a filter (temperature regulator 79 could be provided by a filter element) adapted to removably attach to the input apparatus (housing 15, inner surface of air chamber 78, temperature regulator 79 could be provided by a filter element, outer surface of air chamber 78, mouthpiece 77, flap member 27) (Figures 1(a)-1(d)).

Allowable Subject Matter
Claims 43 and 44 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note: claims 43 and 44 are also rejected under 35 U.S.C. 112(a).
	In regards to claim 43, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an input device for use with a sino-nasal treatment device, as claimed, specifically including wherein the grinding chamber has a plurality of grinding teeth extending perpendicular to the filter.
	In regards to claim 44, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an input apparatus for use with a sino-nasal treatment device, as claimed, specifically including wherein the grinding chamber has a plurality of grinding teeth extending perpendicular to the filter.
	Djupesland et al (US 8,590,530) teaches a grinding chamber (inner surface of air chamber 78) and a filter (temperature regulator 79 could be provided by a filter element); however, Djupesland does not teach wherein the grinding chamber has a plurality of grinding teeth extending perpendicular to the filter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783